Case 1:18-cv-09936-LGS Document 143 Filed 01/08/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JANE DOE, LUKE LOE, RICHARD ROE, and
MARY MOE, individually and on behalf of all
others similarly situated,

Plaintiffs,
Vv,

THE TRUMP CORPORATION, DONALD J.
TRUMP, in his personal capacity, DONALD
TRUMP JR., ERIC TRUMP, and IVANKA
TRUMP,

Defendants.

 

Case No.: 1:18 cv-09936 (LGS)

CERTIFICATE OF SERVICE

Thereby certify on January 8, 2020, I caused service of Judge L. Schofield’s January 7,
2020 Order (Docket No. 142) to be served upon ACN Opportunity, LLC via U.S.P.S. First-Class
Mail and via electronic mail at the address of their attorneys as listed below:

ACN Opportunity, LLC

SQUIRE PATTON BOGGS LLP
c/o Stephanie E. Niehaus, Esq.

30 Rockefeller Plaza, 23" Floor
New York, New York 10112
Stephanie.Niehaus@squirepb.com

Dated: January 8, 2020
New York, New York

EMERY CELLI BRINCKERHOFF
& ABADY LLP

 

600 Fifth Avenue, 10" Floo
New York, New York 10020
(212) 763-5000

Attorneys for Plaintiffs
